United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James Wright, for the appellant
Office of Solicitor, for the Director

Docket No. 07-2396
Issued: March 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2007 appellant filed a timely appeal from the June 21, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this nonmerit denial. The Board has no jurisdiction to review the Office’s March 31 and
June 20, 2006 merit decisions denying appellant’s claim for compensation, as he filed his appeal
to the Board more than one year after the dates of those decisions.
ISSUE
The issue is whether the Office properly denied appellant’s June 13, 2007 request for
reconsideration.
FACTUAL HISTORY
On November 25, 2005 appellant, then a 47-year-old general clerk, filed a claim alleging
that his bilateral carpal tunnel syndrome, ulnar nerve pain and stress were a result of his federal
employment: “I returned to [the Las Vegas Post Office] at the end of May as an Expediter on the

platforms. I started to become very irritated and was having pain in both hands and right forearm
area. Stress became a factor along with the pain.”1
The Office asked appellant for additional information, including a comprehensive
medical report from his treating physician that described his symptoms, the results of
examination and tests, his diagnosis, his treatment, the effect of treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. “Specifically,” the Office stated,
“if your doctor feels that exposure or incidents in your federal employment contributed to your
condition, an explanation of how such exposure contributed should be provided.”
After appellant offered a statement, the Office again requested that he submit a
comprehensive medical opinion addressing the issue of causal relationship: “This information is
crucial to the consideration of your claim. You may wish to provide your treating physician with
a copy of this letter.” Appellant offered another statement.
In a decision dated March 31, 2006, the Office denied appellant’s claim. The Office
found that the evidence of file appeared to support that the claimed events occurred as alleged,
but there was no medical opinion providing a diagnosis that could be connected to the events.
Appellant requested reconsideration. He submitted a functional capacity evaluation, a
neurological impression of bilateral carpal tunnel syndrome, rule out cervical radiculopathy, and
an April 13, 2006 report from Dr. Carl N. Williams, Jr., a hand surgeon, who reported that he
had treated appellant in the past for bilateral carpal tunnel syndrome and ulnar nerve
compression. Dr. Williams reported that an electromyogram showed that appellant once again
had bilateral carpal tunnel syndrome; his symptoms were back and needed to be addressed. He
requested approval for carpal tunnel surgery.
In a decision dated June 20, 2006, the Office reviewed the merits of appellant’s case and
denied modification of its March 31, 2006 decision. The Office found that Dr. Williams did not
clearly state that appellant’s condition was connected with or causally related to his work
activities since May 2005. The medical evidence did not establish an emotional or cardiac
condition causally related to the alleged stress and anxiety of his work activities.
On June 13, 2007 appellant, through his representative, requested reconsideration. He
stated that he disagreed with the Office’s June 20, 2006 decision and asserted that the Office
should grant reconsideration for the following reasons: (1) the decision involved a clearly
erroneous interpretation of material fact or law; (2) there are legal arguments not previously
considered by the Office; and (3) there is relevant and pertinent new evidence not previously
considered by the Office. Appellant explained that he was in the process of having a medical
evaluation report completed and submitted as medical evidence. He requested additional time to
submit this evidence and legal arguments “that will substantiate the claim.”
In a decision dated June 21, 2007, the Office denied appellant’s request for
reconsideration.
1

Under OWCP File No. 131210344, the Office accepted bilateral carpal tunnel syndrome and bilateral ulnar
neuropathy with multiple surgical releases performed from 2000 to 2003.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.2 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the “application for
reconsideration.”3
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.4
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.5 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.6
ANALYSIS
Appellant filed his June 13, 2007 request for reconsideration within one year of the
Office’s June 20, 2006 merit decision denying his claim for compensation. His request is
therefore timely. The question before the Board is whether this request meets at least one of the
standards for obtaining a merit review of his case.
The Board finds that appellant’s request meets none of the applicable standards.
Appellant did not show that the Office erroneously applied or interpreted a specific point of law.
He did not advance a relevant legal argument not previously considered by the Office and he
submitted no materials constituting relevant and pertinent new evidence not previously
considered by the Office.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

Id. at § 10.606.

5

Id. at § 10.607(a).

6

Id. at § 10.608.

3

Appellant disagreed with the Office’s decision, but only repeated the legal standards he
had to meet in order to obtain a merit review of his case. He alleged that the Office’s decision
involved a clearly erroneous interpretation of material fact or law, but he did not specify any
error and he made no showing. Appellant alleged that there were legal arguments not previously
considered by the Office, but he did not advance any arguments. He alleged that “there is
relevant and pertinent new evidence” not previously considered by the Office, but he did not
submit that evidence. Appellant’s June 13, 2007 request for reconsideration was not, in fact,
supported by any new legal argument or new evidence. Lacking any specific argument or
evidence, it is insufficient on its face. Because appellant’s request does not meet at least one of
the standards for obtaining a merit review of his case, the Board will affirm the Office’s June 21,
2007 decision denying reconsideration.7
CONCLUSION
The Board finds that the Office properly denied appellant’s June 13, 2007 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the June 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
7

The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c). The Board therefore has no jurisdiction to review the new evidence and legal
argument appellant submitted on appeal. This evidence and argument was not before the Office when it issued its
June 21, 2007 decision to deny his request for reconsideration.

4

